Exhibit 10.6

BJ SERVICES COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated Effective as of December 5, 2008)

WITNESSETH:

WHEREAS, BJ SERVICES COMPANY (the “Company”), has heretofore adopted the BJ
SERVICES COMPANY SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the “SERP”) for the
benefit of certain of its employees;

WHEREAS, since January 1, 2005, the Company has operated and administered the
SERP in good faith compliance with the requirements of section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), bifurcating the SERP
into two separate component plans, one that is subject to the requirements of
section of 409A of the Code (“409A SERP Component”) and one that is not
(“Pre-409A SERP Component”); and

WHEREAS, the Company desires to amend and restate the 409A SERP Component,
effective December 5, 2008 (the “Effective Date”), with such amended and
restated 409A SERP Component being referred to herein as the “Plan”;

NOW, THEREFORE, the SERP is bifurcated effective as of January 1, 2005, with the
Pre-409A SERP Component being continued, with no interruption in time, as it was
in effect on October 3, 2004 and as the same was subsequently amended effective
June 1, 2007; and further, by this instrument, the Plan is hereby amended and
restated in its entirety as follows, with no interruption in time, as of the
Effective Date:

ARTICLE I

Purpose

1.1 Purpose of Plan. The purpose of the Plan is to advance the interests of the
Company, its subsidiaries and affiliates, and its owners by attracting and
retaining in its employ highly qualified individuals for the successful conduct
of its business. The Employer hopes to accomplish these objectives by helping to
provide for the retirement of its key employees selected to participate in the
Plan.

1.2 ERISA Status. The Plan is intended to qualify for certain exemptions under
Title I of the Employee Retirement Income Security Act of 1974, as amended,
provided for plans that are unfunded and maintained primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees.

ARTICLE II

Definitions and Construction

2.1 Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below, unless their context clearly
indicates to the contrary.

 

-1-



--------------------------------------------------------------------------------

(1) Acting as a Group. “Acting as a group” within the meaning of Treasury
regulation section 1.409A-3(i)(5)(v)(B), (vi)(D), or (vii)(C), as applicable.

 

(2) Actuarial Equivalent. The lump sum amount that is equal in value to a
Participant’s Pension determined pursuant to Article IV, based on an interest
rate equal to the average Applicable Interest Rate for the longer of (a) the
period beginning on the Original Effective Date and ending upon the month
preceding the Applicable Date or (b) the five-year period ending on the month
preceding the Applicable Date (or some other prevailing interest rate selected
by the Committee) and on mortality rate assumptions determined by using the male
rates from the 1983 Group Annuity Mortality Table (or some other prevailing
mortality table selected by the Committee).

 

(3) Affiliate: With respect to a person, any other person with whom the person
would be considered a single employer under section 414(b) of the Code
(employees of controlled group of corporations) and any other person with whom
the person would be considered a single employer under section 414(c) of the
Code (employees of partnerships, proprietorships, etc., under common control);
provided, however, that (a) in applying section 1563(a)(1), (2), and (3) of the
Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code, the language “at least 50 percent” shall be used
instead of “at least 80 percent” each place it appears in section 1563(a)(1),
(2), and (3) of the Code, and (b) in applying Treasury regulation section
1.414(c)-2 for purposes of determining trades or businesses (whether or not
incorporated) that are under common control for purposes of section 414(c) of
the Code, the language “at least 50 percent” shall be used instead of “at least
80 percent” each place it appears in Treasury regulation section 1.414(c)-2.

 

(4) Applicable Date. The earlier of (a) the date the Participant ceases to
participate in the Plan, (b) the date the Participant dies, (c) the date the
Participant becomes Disabled, (d) the date of the Participant’s Termination,
(e) in the event the Committee, in its sole discretion, determines to pay
benefits under the Plan in a lump sum following a Change of Control or a
Section 409A Change of Control, the date of such Change of Control or
Section 409A Change of Control, or (f) in the event that the Board, in its sole
discretion, terminates the Plan for any other reason and accelerates the payment
of benefits under the Plan in accordance with any of clauses (a), (c), or (d) of
Section 8.2, the date the payment of Plan benefits is made pursuant to such
termination of the Plan.

 

(5) Applicable Interest Rate. The annual rate of interest on 30-year Treasury
securities for any month as published by the Federal Reserve Board.

 

(6) As soon as administratively practicable. For purposes of benefit
distributions, a date of distribution that is as soon as administratively
practicable as determined by the Committee following the date of payment
specified under the Plan, but in no event later than the later of (a) the 15th
day of the third calendar month following the specified payment date or
(b) December 31st of the calendar year in which the specified payment date
occurs; provided, however, that for lump sum payments made pursuant to
Section 4.8(b), such distribution may be made within the 30-day period preceding
the date of the Section 409A Change of Control. In no event will a Participant
or his Beneficiary be permitted to designate the taxable year of the payment.

 

-2-



--------------------------------------------------------------------------------

(7) Base Contribution Benefit. The annual benefit derived by accumulating the
Employer Base Contributions (as such term is defined in the Thrift Plan) that
would have been made on behalf of a Participant under the Thrift Plan (or any
predecessor thereto sponsored or maintained by the Employer or any predecessor
or affiliate thereof) without regard to the limitations imposed by the Code at
an interest rate for each calendar year equal to the average Applicable Interest
Rate for the twelve months preceding such calendar year (or some other
prevailing interest rate selected by the Committee), compounded annually to the
Applicable Date. A Participant’s Base Contribution Benefit shall be adjusted in
the event that the Participant’s Employer Base Contributions under the Thrift
Plan are reduced as a result of the limitations imposed by the Code and there is
no corresponding contribution under the DCP Plan.

 

(8) Beneficiary. The person designated by each Participant, on a form provided
by the Employer for this purpose, to receive the Participant’s distribution
under Article V in the event of the Participant’s death prior to receiving
complete payment of his account. In order to be effective under this Plan, any
form designating a Beneficiary must be delivered to the Committee before the
Participant’s death. In the absence of such an effective designation of a
Beneficiary, “Beneficiary” means the Participant’s spouse, or if there is no
spouse on the date of the Participant’s death, the Participant’s executor or
administrator or heirs at law if there is no administration of the Participant’s
estate.

 

(9) Board. The Board of Directors of the Company.

 

(10)

Change of Control. A “Change of Control” shall be deemed to have occurred upon,
and shall mean (a) the acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of either (i) the then outstanding shares of Common
Stock, $.10 par value per share, of the Company (the “Outstanding Company Common
Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition directly from the Company (excluding an acquisition by virtue of the
exercise of a conversion privilege), (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan(s) (or related trust(s)) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation, if, immediately following such reorganization, merger or
consolidation, the conditions described in clause (i), (ii) and (iii) of clause
(c) of this Section are satisfied; (b) the approval by the Company’s
stockholders of the sale or disposition of all or substantially all of the
Company’s assets or the dissolution or liquidation of the Company; or (c) the
approval by the stockholders of the Company of a reorganization, merger or
consolidation, in each case, unless immediately following such reorganization,
merger or consolidation (i) more than 60% of, respectively, the then outstanding
shares of common stock of the

 

-3-



--------------------------------------------------------------------------------

 

corporation resulting from such reorganization, merger or consolidation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation in
substantially the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation, of the Outstanding Company Common Stock
and Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan(s) (or related trust(s) of the
Company and/or its subsidiaries or such corporation resulting from such
reorganization, merger or consolidation and any Person beneficially owning,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, 25% or more of the Outstanding Company Common Stock or Outstanding
Company Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock of the corporation resulting from such reorganization, merger or
consolidation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors and (iii) at least a majority of the members of the board of directors
of the corporation resulting from such reorganization, merger or consolidation
were members of the Incumbent Board (as defined below) at the time of the
execution of the initial agreement providing for such reorganization, merger or
consolidation. The “Incumbent Board” shall mean individuals who, as of the date
the Plan is adopted by the Board, constitute the Board; provided, however, that
any individual becoming a director subsequent to such date whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either (1) an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act), or an actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board or (2) a plan or agreement to
replace a majority of the members of the Board then comprising the Incumbent
Board.

 

(11) Code. The Internal Revenue Code of 1986, as amended.

 

(12) Committee. The Compensation Committee of the Board, or such other
administrative committee that is appointed by the Board to administer the Plan.

 

(13) Company. BJ Services Company, a corporation organized and existing under
the laws of the State of Delaware, or its successor or successors.

 

(14) Compensation. The sum of base salary and bonuses received by a Participant
during a calendar year.

 

(15) DCP Plan. The BJ Services Deferred Compensation Plan, as amended from time
to time.

 

-4-



--------------------------------------------------------------------------------

(16) Disability or Disabled. A Participant is considered Disabled if he is, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, either (1) unable to engage in any substantial
gainful activity or (2) receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Employer.

 

(17) Early Retirement. A Participant’s Termination on or after the later of
(i) his fifty-fifth birthday or (ii) the date he becomes vested pursuant to
Article V, but prior to eligibility for Normal Retirement.

 

(18) Effective Date. The effective date of this restatement of the Plan, which
is December 5, 2008.

 

(19) Eligible Employee. A highly compensated or management employee of the
Company or an Affiliate.

 

(20) Employer. The Company, its subsidiaries, and affiliates.

 

(21) ERISA. The Employee Retirement Income Security Act of 1974, as amended.

 

(22) Exchange Act. The Securities Exchange Act of 1934, as amended.

 

(23) Highest Average Compensation. The average Compensation received by a
Participant during the three consecutive complete calendar years of employment
(or, if less, his complete calendar years of employment) within the last ten
complete calendar years of employment (or, if less, his complete calendar years
of employment) prior to the Applicable Date that yield the highest average
Compensation.

 

(24) Normal Retirement. A Participant’s Termination on or after the later of
(i) his sixtieth birthday or (ii) the date he becomes vested pursuant to Article
V.

 

(25) Original Effective Date. The Plan origination date of October 1, 2000.

 

(26) Participant. An Eligible Employee who has been selected by the Committee as
a Participant in the Plan until such Eligible Employee ceases to be a
Participant in accordance with Article III of the Plan.

 

(27) Pension. With respect to a Participant eligible to receive benefits under
the Plan, a series of annual payments for the life of the Participant determined
pursuant to Article IV.

 

(28) Plan. The BJ Services Company Supplemental Executive Retirement Plan set
forth in this document, as the same may be amended from time to time.

 

(29) Plan Year. The twelve-consecutive month period commencing January 1 of each
year.

 

(30) Prior Pension Benefit. The annual benefit, if any, payable to a Participant
from or with respect to a defined benefit plan sponsored or maintained at any
time by the Employer or any predecessor or affiliate thereof, determined as if
payable at Normal Retirement in the form of a Pension.

 

-5-



--------------------------------------------------------------------------------

(31) Section 409A Change of Control. The occurrence of any one of the following
events:

(a) Any one person, or more than one person Acting as a Group, acquires
ownership of stock of the Company that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company; provided, however, that if any one
person, or more than one person Acting as a Group, is considered to own more
than 50% of the total fair market value or total voting power of the stock of
the Company, the acquisition of additional stock by the same person or group
does not cause a Section 409A Change of Control within the meaning of this
Section 2.1(31)(a); and provided, further, that an increase in the percentage of
stock owned by any one person, or persons Acting as a Group, as a result of a
transaction in which the Company acquires its stock in exchange for property
will be treated as an acquisition of stock for purposes of this
Section 2.1(31)(a); and provided, further, that this Section 2.1(31)(a) applies
to cause a Section 409A Change of Control only when there is a transfer of stock
of the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction; and provided, further, that, if any
person, or more than one person Acting as a Group, is considered to have met the
control requirements of Section 2.1(31)(b) below, the acquisition of additional
stock by the same person or group will not cause a Section 409A Change of
Control within the meaning of this Section 2.1(31)(a); or

(b) Either:

(i) Any one person, or more than one person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company;
provided, however, that if one person, or more than one person Acting as a
Group, is considered to own more than 50% of the total fair market value or
total voting power of the stock of the Company, the acquisition of additional
stock by the same person or group will not cause a Section 409A Change of
Control within the meaning of this Section 2.1(31)(b); and provided, further,
that, if any person, or more than one person Acting as a Group is considered to
have met the control requirements of this Section 2.1(31)(b), the acquisition of
additional stock by the same person or group will not cause a Section 409A
Change of Control within the meaning of this Section 2.1(31)(b); or

(ii) A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election; or

(c) Any one person, or more than one person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
“gross fair market value” equal to all or substantially all of the total “gross
fair market value” of all the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that there is no Section

 

-6-



--------------------------------------------------------------------------------

409A Change of Control under this Section 2.1(31)(c) where there is a Transfer
to a Related Person. For purposes of this Section 2.1(31)(c), “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.

For purposes of this Section 2.1(31), section 318(a) of the Code applies to
determine stock ownership. The definition of Section 409A Change of Control
under this Section 2.1(31) is intended to comply with the applicable definitions
and requirements of section 409A(a)(2)(A)(v) of the Code and Treasury regulation
section 1.409A-3(i)(5) that correspond to the change of control events described
above and shall be interpreted consistently therewith.

 

(32) Severance Agreement. An agreement between the Company and a Participant
that provides for benefits in the event of certain terminations of employment
following a Change of Control.

 

(33) Social Security Benefit. Twelve (12) times the projected monthly primary
insurance amount under the federal Social Security Act the Participant will be
eligible to receive at age 62, calculated under the provisions of the federal
Social Security Act as in effect at the time of such calculation and using
assumptions and indices approved by the Committee.

 

(34) Termination. A Participant’s “separation from service” with the Company and
its Affiliates, within the meaning of section 409A(a)(2)(A)(i) of the Code (and
applicable administrative guidance issued thereunder).

 

(35) Thrift Plan. The BJ Services Retirement Thrift Plan, as amended from time
to time.

 

(36) Transfer to a Related Person. A transfer of assets by the Company where the
assets are transferred to a transferee who is, determined immediately after the
transfer of assets except where otherwise specified, either:

(a) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(b) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(c) A person, or one or more persons Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(d) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in Paragraph (c) of this
Section 2.1(36).

 

(37) Vested Percentage. The percentage of a Participant’s benefit which,
pursuant to the Plan, is nonforfeitable.

 

-7-



--------------------------------------------------------------------------------

(38) Years of Service. The number of years of a Participant’s employment with
the Employer from his last date of hire to the Applicable Date, including any
fractional years rounded to the nearest one-hundredth of one year. In addition,
the Committee, in its sole discretion, may credit a Participant with Years of
Service for service with the Employer prior to his last date of hire. The
Committee shall notify the Participant in writing of any such credit for prior
service with the Employer.

ARTICLE III

Participation

The Committee, in its sole discretion, shall select and notify in writing those
Eligible Employees who shall participate in the Plan. An Eligible Employee who
has been selected by the Committee as a Participant shall continue to
participate in the Plan until the earlier of (a) the date the Committee notifies
the Participant that he is no longer eligible to participate in the Plan or
(b) the date of his Termination. A Participant who ceases to participate in the
Plan pursuant to clause (a) of the preceding sentence shall be treated as if he
had terminated employment with the Employer, but his benefit shall not be
payable until after his Termination. An Eligible Employee who is rehired by the
Employer following his Termination shall become a Participant only if such
Eligible Employee is again selected to participate in the Plan by the Committee.

ARTICLE IV

Benefits

4.1 Provision for Benefits. Benefits under the Plan shall constitute general
obligations of the Employer in accordance with the terms of the Plan. No amounts
in respect of such benefits shall be set aside or held in trust, and no
recipient of any benefit shall have any right to have the benefit paid out of
any particular assets of the Employer. (However, the Board may establish a
trust(s) out of which the benefits hereunder may be paid, provided that the
principal and income of such trust(s) are subject to the claims of the creditors
of the Employer in the event of insolvency as provided for under the terms of
such trust(s).)

4.2 Normal Retirement Benefit. The benefit in the event of Normal Retirement
shall be equal to the Actuarial Equivalent of the Pension, which shall be
derived from the following formula: Highest Average Compensation times the
lesser of: i) 2% times Years of Service, or ii) 60%, the product of which is
multiplied by the Participant’s Vested Percentage, the product of which is then
offset in all years by the sum of: i) the Base Contribution Benefit, ii) the
Prior Pension Benefit, and iii) the Social Security Benefit. Such Normal
Retirement benefit shall be paid in the form provided in Article VI. Payment of
the Normal Retirement benefit shall begin as of the date that is six months
following the Participant’s Termination (or the date of the Participant’s death,
if earlier), and such payment will be deemed made on such date if it is made as
soon as administratively practicable following such date.

4.3 Early Retirement Benefit. The benefit in the event of Early Retirement shall
be equal to the Actuarial Equivalent of the Pension, which shall be derived from
the following formula: Highest Average Compensation times the lesser of: i) 2%
times Years of Service, or ii) 60%, the product of which is multiplied by the
Participant’s Vested Percentage, reduced by 5% times the number of years that
the Participant’s Early Retirement precedes his eligibility for

 

-8-



--------------------------------------------------------------------------------

Normal Retirement, and then offset in all years by the sum of: i) the Base
Contribution Benefit, ii) the Prior Pension Benefit, and iii) the Social
Security Benefit. Such Normal Retirement benefit shall be paid in the form
provided in Article VI. Payment of the Early Retirement benefit shall begin as
of the date that is six months following the Participant’s Termination (or the
date of the Participant’s death, if earlier), and such payment will be deemed
made on such date if it is made as soon as administratively practicable
following such date.

4.4 Pre-Termination Cessation of Participation Benefit. The benefit in the event
a Participant ceases to participate in the Plan prior to his Termination shall
be equal to the Actuarial Equivalent of the Pension, calculated as of the date
of such cessation using the Participant’s age as of such date, which shall be
derived from the following formula: Highest Average Compensation times the
lesser of: i) 2% times Years of Service, or ii) 60%, the product of which is
multiplied by the Participant’s Vested Percentage, reduced by 5% times the
number of years that the cessation of participation precedes his eligibility for
Normal Retirement, but no more than 25%, and then offset in all years by the sum
of: i) the Base Contribution Benefit, ii) the Prior Pension Benefit, and iii)
the Social Security Benefit. The cessation benefit shall be accumulated at an
interest rate for each calendar year equal to the average Applicable Interest
Rate for the 12 months preceding such calendar year (or some other prevailing
interest rate selected by the Committee) until payment of such benefit is made.
Notwithstanding the foregoing, no cessation benefit shall be paid pursuant to
this Section 4.4 unless the Participant’s Termination occurs on or after his
eligibility for Early Retirement. The cessation benefit shall be paid in a lump
sum on the date that is six months following the Participant’s Termination (or
the date of the Participant’s death, if earlier), and such payment will be
deemed made on such date if it is made as soon as administratively practicable
following such date.

4.5 Pre-Termination Death Benefit. In the event the Participant dies prior to
his Termination but after eligibility for Early Retirement or Normal Retirement,
the benefit payable to his Beneficiary shall be calculated as if the
Participant’s Termination was an Early Retirement or Normal Retirement that
occurred on the date of his death. In the event the Participant dies prior to
his Termination and prior to eligibility for Early Retirement, the benefit
payable to his Beneficiary shall be equal to the Actuarial Equivalent of the
Pension calculated as of the date the Participant would have become eligible for
Early Retirement, which shall be derived from the following formula: Highest
Average Compensation times the lesser of: i) 2% times Years of Service, or ii)
60%, the product of which is multiplied by the Participant’s Vested Percentage
(which shall be 100%), reduced by 5% times the number of years that the
Participant’s death precedes his eligibility for Normal Retirement, but no more
than 25%, and then offset in all years by the sum of: i) the Base Contribution
Benefit, ii) the Prior Pension Benefit, and iii) the Social Security Benefit,
and which shall be discounted at an interest rate equal to the average
Applicable Interest Rate for the longer of (a) the period beginning on the
Original Effective Date and ending upon the month preceding the Applicable Date
or (b) the five-year period ending on the month preceding the Applicable Date
(or some other prevailing interest rate selected by the Committee) for the
number of years that such Participant’s death precedes the date he would have
become eligible for Early Retirement. Such death benefit shall be paid in the
form provided in Article VI. Payment of this benefit shall begin on the 90th day
following the date of death, and such payment will be deemed made on such date
if it is made as soon as administratively practicable following such date.

 

-9-



--------------------------------------------------------------------------------

4.6 Post-Termination Death Benefit. In the event the Participant dies after his
Termination but prior to receiving all benefit distributions to which he was
entitled, the remaining benefit distributions shall be paid to his Beneficiary
in the form provided in Article VI and if paid in a lump sum, shall be equal to
the Actuarial Equivalent of the Participant’s remaining benefit. Payment of this
benefit shall be paid to the Participant’s Beneficiary on the 90th day following
the date of the Participant’s death, and such payment will be deemed made on
such date if it is made as soon as administratively practicable following such
date.

4.7 Disability Benefit. In the event the Participant becomes Disabled prior to
his Termination but after eligibility for Normal Retirement, the benefit payable
to him shall be calculated as if the Participant’s Disability was a Normal
Retirement that occurred on the date of his Disability. In the event the
Participant becomes Disabled prior to eligibility for Normal Retirement, the
benefit payable to the Participant shall be equal to the Actuarial Equivalent of
the Pension, calculated as of the date the Participant became Disabled but using
the Participant’s age and Years of Service as of the date he would have become
eligible for Normal Retirement, which shall be derived from the following
formula: Highest Average Compensation times the lesser of: i) 2% times Years of
Service, or ii) 60%, the product of which is multiplied by the Participant’s
Vested Percentage (which shall be 100%), and then offset in all years by the sum
of: i) the Base Contribution Benefit, ii) the Prior Pension Benefit, and iii)
the Social Security Benefit. Such Disability benefit shall be paid in the form
provided in Article VI. Payment of such Disability benefit shall begin as of the
90th day following the date the Participant becomes Disabled, and such payment
will be deemed made on such date if it is made as soon as administratively
practicable following such date.

4.8 Change of Control Benefit.

(a) In the event of a Termination with respect to which a Participant who has a
Severance Agreement with the Company is eligible to receive benefits pursuant to
his Severance Agreement, a Participant shall receive a change of control benefit
that shall be equal to the benefit payable to the Participant pursuant to
Sections 4.2, 4.3, 4.4 or this Section 4.8, as applicable, determined as if the
Participant had continued to work for the Company for three (3) years following
the date of his Termination, thereby resulting in an additional three (3) Years
of Service and an additional three (3) years of age. If such a Participant is
not eligible for a benefit pursuant to Sections 4.2, 4.3, or 4.4, the
Participant’s change of control benefit shall be equal to the Actuarial
Equivalent of the Pension, calculated as of the date the Participant would have
become eligible for Early Retirement, which shall be derived from the following
formula: Highest Average Compensation times the lesser of: i) 2% times Years of
Service (reflecting the three (3) year increase), or ii) 60%, the product of
which is multiplied by the Participant’s Vested Percentage (which shall be
100%), reduced by 5% times the number of years that the Termination (reflecting
the three (3) year increase) precedes his eligibility for Normal Retirement, but
no more than 25%, and then offset in all years by the sum of: i) the Base
Contribution Benefit, ii) the Prior Pension Benefit, and iii) the Social
Security Benefit, and which shall be discounted at an interest rate equal to the
average Applicable Interest Rate for the longer of (a) the period beginning on
the Original Effective Date and ending upon the month preceding the Applicable
Date or (b) the five-year period ending on the month preceding the Applicable
Date (or some other prevailing interest rate selected by the Committee) for the
number of years that such Participant’s Termination (reflecting the three
(3) year increase)

 

-10-



--------------------------------------------------------------------------------

precedes the date he would have become eligible for Early Retirement. If the
Participant’s Termination occurs within the two-year period following a
Section 409A Change of Control, the change of control benefit described in this
Section 4.8(a) shall be paid to such Participant in a lump sum. In the event
that the Participant’s Termination occurs other than within the two-year period
following a Section 409A Change of Control, the form of payment for such change
of control benefit shall be determined as follows: (A) if the Participant is
eligible for a benefit pursuant to Section 4.2, 4.3, 4.5, 4.6, or 4.7, the
change of control benefit described in this Section 4.8(a) shall be paid to such
Participant in the form prescribed for benefits paid under Section 4.2, 4.3,
4.5, 4.6, or 4.7, as applicable; and (B) if the Participant is not eligible for
a benefit pursuant to Section 4.2, 4.3, 4.5, 4.6, or 4.7, the change of control
benefit described in this Section 4.8(a) shall be paid to such Participant in a
lump sum. Any change of control benefit provided for in this Section 4.8(a)
shall be paid to such Participant beginning on the date that is six months
following the date of the Participant’s Termination (or the date of the
Participant’s death, if earlier), and such payment will be deemed made on such
date if it is made as soon as administratively practicable following such date.
If necessary, such payment shall be eligible for gross-up in accordance with the
provisions of Exhibit A hereto.

(b) Notwithstanding the foregoing, the Committee, in its sole discretion, may
determine that it is in the best interest of all Participants to pay change of
control benefits to all Participants immediately following the Change of Control
or Section 409A Change of Control, but only if the Plan is terminated and all
benefits are distributed in a lump sum in accordance with Section 8.2(b) or
Section 8.2(c), as applicable. In such event, a Participant’s change of control
benefit shall be equal to the benefit payable to the Participant pursuant to
Sections 4.2, 4.3, 4.4, or this Section 4.8, as applicable, determined as if the
Participant’s Termination had occurred three (3) years after the date of the
Change of Control or the Section 409A Change of Control, thereby resulting in an
additional three (3) Years of Service and an additional three (3) years of age.
Further, with respect to a Participant who has begun receiving benefit
distributions pursuant to the Plan, the benefit distributed in accordance with
this Section 4.8(b) in the event of a Change of Control or a Section 409A Change
of Control shall be equal to the Actuarial Equivalent of the remaining benefit
payable to the Participant. If the Committee decides to pay change of control
benefits to all Participants pursuant to this Section 4.8(b), such change of
control benefits shall be paid to the Participants in a lump sum within the
period prescribed by Section 8.2(b) or Section 8.2(c), as applicable.

4.9 Non-Competition Agreement: Forfeiture of Benefits. In consideration for the
acceptance of benefits under this Plan, the Participant agrees that he or she
will not engage in or work for a business that competes with the Company or any
of its subsidiaries, for a period which is the longer of (i) five (5) years
after the Participant’s employment with the Company is terminated or (ii) the
period during which the Participant is receiving payments under the Plan. This
prohibition shall not apply if the Participant is eligible to receive benefits
under his Severance Agreement with respect to such Termination. Notwithstanding
any other provisions of this Plan, a Participant’s benefits under the Plan shall
be forfeited if the Participant terminates his employment and during the period
which is the longer of (i) five (5) years thereafter or (ii) the period during
which the Participant is receiving payments under the Plan, the Participant
engages in or is employed by a business that competes with the Company or any of
its subsidiaries; provided, however, that no such forfeiture shall occur if,
with respect to such Termination, the Participant is eligible to receive
benefits under his Severance Agreement. It is a condition to receipt of benefits
under the Plan that the Participant execute the acknowledgement of
non-competition agreement attached to this Plan as Exhibit B.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

Vesting

With respect to an Eligible Employee who becomes a Participant prior to
January 1, 2007, the Participant’s Vested Percentage shall be 0% prior to the
later of (i) his fifty-fifth birthday or (ii) the date he completes five full
Years of Service, and 100% on or after such date; provided, however, that in the
event of the Participant’s death or Disability or a Change of Control or
Section 409A Change of Control, the Participant’s Vested Percentage shall be
100%.

With respect to an Eligible Employee who becomes a Participant after
December 31, 2006, such Participant’s Vested Percentage shall be 0% prior to the
later of (i) his fifty-fifth birthday or (ii) the date he completes five full
years of participation in the Plan, and 100% on or after such date; provided,
however, that in the event of the Participant’s death or Disability or a Change
of Control or Section 409A Change of Control, the Participant’s Vested
Percentage shall be 100%.

ARTICLE VI

Payment of Benefits

6.1 Payment of Benefits. Subject to rules established by the Committee, the
Participant may elect to receive the benefit to which he is entitled under the
Plan as follows: (i) for benefits provided under Section 4.2, 4.3, or 4.7 of the
Plan, in equal annual installments for a period of from five (5) to thirty
(30) years; and (ii) for benefits provided under Sections 4.5 and 4.6 of the
Plan, in equal annual installments for a period of from five (5) to thirty
(30) years or in a single lump sum payment. If no effective election is made,
then payment of the benefit shall be made in ten (10) equal annual installments,
or in the case of death, in a lump sum. Benefits provided under Section 4.4 and
Section 4.8 shall be made in accordance with the provisions of Section 4.4 and
Section 4.8, as applicable. Any installment payments shall be calculated by
applying the average Applicable Interest Rate for the longer of (a) the period
beginning on the Original Effective Date and ending upon the month preceding the
Applicable Date or (b) the five-year period ending on the month preceding the
Applicable Date (or some other prevailing interest rate selected by the
Committee) to the Actuarial Equivalent of the Participant’s benefit as
determined under the appropriate section of Article IV herein so that the
present value of the installments shall be equal to such Actuarial Equivalent.

6.2 Benefit Distribution Elections. Subject to rules established by the
Committee, a Participant may file a benefit distribution election directing how
his benefit shall be paid in accordance with the provisions of Article IV and
Section 6.1 and, to the extent permitted by section 409A of the Code, may
designate a different form of payment to apply upon the occurrence of each of
the following events: (1) the Participant’s Termination after eligibility for
Early Retirement; (2) the Participant’s death; or (3) the Participant becoming
Disabled. Such benefit distribution election must be made on a form supplied by
the Employer for that purpose.

 

-12-



--------------------------------------------------------------------------------

(a) Initial Benefit Distribution Election. A Participant’s initial benefit
distribution election must be filed on or before the later of the following:
(i) prior to the time of enrollment in the Plan, or (ii) December 31, 2008 and
prior to the date that payment of his benefits is scheduled to begin. In the
event the Participant files more than one benefit distribution election prior to
the close of the election period described in the preceding sentence, the last
effective benefit distribution election shall control. After the last date of
the applicable election period, the controlling election made prior to the close
of the period shall be irrevocable, except as otherwise provided in
Section 6.2(b). Notwithstanding the foregoing, a Participant’s form-of-payment
election under clause (ii) of this Section 6.2(a) may apply only to amounts that
would not otherwise be payable in 2008 and may not cause an amount to be paid in
2008 that would not otherwise be payable in 2008. If a Participant’s benefit is
scheduled to commence prior to January 1, 2009, the Participant’s benefit shall
be paid in accordance with the Participant’s effective election filed prior to
January 1, 2008 (or in the absence of such an election, in accordance with the
Plan’s default payment elections in Article VI) and in compliance with section
409A of the Code (and applicable administrative guidance issued thereunder).

(b) Subsequent Benefit Distribution Election. On or after January 1, 2009, any
Participant may revise his initial benefit election; provided, however, that:

(i) Such subsequent election shall not be effective until the date that is
twelve months after the date of such election; and

(ii) Except in the case of an election related to payment on account of a
Participant’s death or Disability, payment of any amount of the Participant’s
benefit with respect to which such subsequent election is made will be deferred
for a period of five years from the date such payment would otherwise have been
made, in accordance with Treasury regulation section 1.409A-2(b); provided,
however, that any such payment so deferred shall be accumulated at an interest
rate for each calendar year equal to the Applicable Interest Rate for the 12
months preceding such calendar year (or some other prevailing interest rate
selected by the Committee) from the date the payment was originally scheduled to
be paid to the actual date of payment.

6.3 Reemployment of Participants. If a Participant who was to receive or had
begun to receive payment of his benefit under the Plan is reemployed by the
Employer on a full-time basis, the payment of his benefit shall continue to be
paid in accordance with the terms of the Plan with no modification. If the
Participant is selected to participate in the Plan pursuant to Article III
during such period of reemployment, an additional benefit will be computed for
such Participant pursuant to the applicable provisions of the Plan to include
service completed only during the Participant’s period of reemployment.

ARTICLE VII

Committee

7.1 Authority. The Committee shall have the authority, subject to the provisions
of the Plan, to establish, adopt and revise such rules and regulations and to
make all such determinations relating to the Plan as it may deem necessary or
appropriate for the administration

 

-13-



--------------------------------------------------------------------------------

of the Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in this Plan or any agreement or document related to
this Plan in the manner and to the extent the Committee deems necessary or
appropriate to carry this Plan into effect. The Committee’s interpretation of
the Plan, and all decisions and determinations by the Committee with respect to
the Plan, shall be final and binding on all parties.

7.2 Delegation of Authority. The Committee may delegate any of its powers or
responsibilities to one or more members of the Committee or any other person or
entity.

7.3 Procedures. The Committee may establish procedures to conduct its operations
and to carry out its rights and duties under the Plan.

7.4 Compensation and Expenses. The members of the Committee shall serve without
compensation for their services, but all expenses of the Committee and all other
expense incurred in administering the Plan shall be paid by the Company.

7.5 Indemnification.

(a) The Company shall indemnify the members of the Committee and/or any of their
delegates against the reasonable expenses, including attorneys’ fees, actually
and appropriately incurred by them in connection with the defense of any action,
suit or proceeding, or in connection with any appeal thereto, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan (including any action or failure to act
constituting negligence) and against all amounts paid by them in settlement
thereof and against all amounts paid by them in satisfaction of a judgment in
any such action, suit or proceeding, except in relation to matters as to which
it shall be adjudged in a suit of final adjudication that such Committee member
is liable for gross negligence, fraud, deliberate dishonesty or willful
misconduct in the performance of his duties.

(b) In case any proceeding (including any governmental investigation) shall be
instituted involving any person in respect of which indemnity may be sought
pursuant to this Section 7.5, such person (the “Indemnified Party”) shall
promptly notify the Company in writing. No indemnification provided for in
Section 7.5(a) shall be available to any party who shall fail to give notice as
provided in this Section 7.5(b) if the Company was unaware of the proceeding to
which such notice would have related and was prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the Company
from any liability which it may have to the Indemnified Party for contribution
or otherwise than on account of the provisions of Section 7.5(a). In case any
such proceeding shall be brought against any Indemnified Party and it shall
notify the Company of the commencement thereof, the Company shall be entitled to
participate therein and, to the extent that it shall wish, to assume the defense
thereof, with counsel satisfactory to such Indemnified Party and shall pay as
incurred the fees and disbursements of such counsel related to such proceeding.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel at its own expense. Notwithstanding the foregoing, the Company shall
pay as incurred the fees and expenses of the counsel retained by the Indemnified
Party in the event (i) the Company and the Indemnified Party shall have mutually
agreed to the retention of such counsel or (ii) the named parties to any such
proceeding (including any impleaded parties) include both the Company and the

 

-14-



--------------------------------------------------------------------------------

Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Company shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees
and expenses of more than one separate firm for all such Indemnified Parties.
Such firm shall be designated in writing by the Company. The Company shall not
be liable for any settlement of any proceeding effected without its written
consent but if settled with such consent or if there be a final judgment for the
plaintiff, the Company agrees to indemnify the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.

ARTICLE VIII

Amendment and Termination

8.1 Amendment. The Company retains the power to amend the Plan at any time by
action of the Board. Further, the Committee, in its sole discretion, may amend
the Plan at any time. No such amendment, however, shall (a) accelerate the time
and form of payment under the Plan, except as permitted by Treasury regulation
section 1.409A-3(j)(ix)(A), or (b) adversely affect any Participant or
Beneficiary with respect to his right to receive a benefit in accordance with
Article IV, determined as of the later of the date that the Plan amendment is
adopted or the date such Plan amendment is effective, unless the affected
Participant or Beneficiary consents to such amendment. Notwithstanding the
foregoing, if the Board or the Committee determines that the terms of the Plan
do not, in whole or in part, satisfy the requirements of section 409A of the
Code, then the Board or the Committee may, in its sole discretion, amend the
Plan (without obtaining the consent of any Participant or Beneficiary) in such
manner as the Board or the Committee deems appropriate to comply with section
409A of the Code and any regulations or guidance issued thereunder. Finally, the
Company shall not enter into a transaction with another party that would
constitute a Change of Control or Section 409A Change of Control without
securing the agreement of the other party to assume the Plan following the
consummation of such transaction.

8.2 Termination. The Company retains the power to terminate the Plan at any time
by action of the Board. No such termination, however, shall accelerate the time
and form of any payment made under this Plan, except under the following
conditions:

(a) The Board may terminate and liquidate the Plan within 12 months of a
corporate dissolution taxed under section 331 of the Code, or with the approval
of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A), provided that the
remaining unpaid benefits under the Plan are included in the Participants’
respective gross incomes in the later of:

(i) the calendar year in which the Plan termination and liquidation occurs;

(ii) the first calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or

(iii) the first calendar year in which the payment is administratively
practicable.

 

-15-



--------------------------------------------------------------------------------

(b) The Board may terminate the Plan in connection with the occurrence of a
Section 409A Change of Control provided that the following requirements are
satisfied:

(i) The Board takes irrevocable action to terminate and liquidate the Plan
within 30 days preceding or 12 months following such Section 409A Change of
Control;

(ii) The benefits of each Participant under the Plan and all other plans and
other arrangements that are treated as a single plan with this Plan under
Treasury regulation sections 1.409A-1(c)(2) and 1.409A-3(j)(4)(ix)(B)
(collectively, the “Other Arrangements”) are distributed within 12 months
following the date that all necessary action to terminate and liquidate the Plan
and the Other Arrangements is irrevocably taken; and

(iii) All Other Arrangements are terminated and liquidated with respect to each
Participant who experienced such Section 409A Change of Control event. For
purposes of any Section 409A Change of Control that results from an asset
purchase transaction, the applicable “service recipient” with the discretion to
liquidate and terminate the Plan and the Other Arrangements shall be the
“service recipient” that is primarily liable immediately after the transaction
for the payment of the Plan benefits.

(c) The Board may terminate and liquidate the Plan for any other reason,
provided that:

(i) The termination and liquidation of the Plan does not occur proximate to a
downturn in the financial health of the Company and all entities that would be
considered a single “service recipient” along with the Company under section
409A of the Code;

(ii) Such “service recipient” terminates and liquidates all plans, agreements,
methods, programs, and other arrangements sponsored by the service recipient
that would be aggregated with any terminated and liquidated plans, agreements,
methods, programs, and other arrangements under Treasury regulation sections
1.409A-1(c) and 1.409A-3(j)(4)(ix)(C)(2);

(iii) No payments in liquidation of the Plan are made within 12 months of the
date that the Company takes all necessary action to irrevocably terminate and
liquidate the Plan, other than payments that would be payable under the terms of
the Plan if the action to terminate and liquidate the Plan had not occurred;

(iv) All payments are made within 24 months of the date that the Company takes
all necessary action to irrevocably terminate and liquidate the Plan; and

(v) The Company does not adopt a new plan that would be aggregated with any
terminated and liquidated plan under Treasury regulation sections 1.409A-1(c)
and 1.409A-3(j)(4)(ix)(C)(5), at any time within three years following the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan; and

 

-16-



--------------------------------------------------------------------------------

(d) The Board may terminate and liquidate the Plan upon such other events and
conditions as the Commissioner of the Internal Revenue may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.

Except as otherwise provided in Section 4.8(b), in the event that the Plan is
terminated pursuant to any of the conditions provided for in clauses (a)-(d) of
this Section 8.2, each Participant’s remaining unpaid benefit will be paid to
such Participant (or Beneficiary, if applicable) in the form of a single lump
sum payment that is the Actuarial Equivalent of the remaining benefit payable to
the Participant (or Beneficiary, if applicable), in full satisfaction of all of
such Participant’s benefits hereunder.

ARTICLE IX

Miscellaneous

9.1 Plan Does Not Affect the Rights of Employee. Nothing contained in this Plan
shall be deemed to give any Participant the right to be retained in the
employment of the Employer, to interfere with the rights of the Employer to
discharge any Participant at any time or to interfere with a Participant’s right
to terminate his employment at any time.

9.2 Nonalienation and Nonassignment. Except for debts owed the Employer by a
Participant or Beneficiary, no amounts payable or to become payable under the
Plan to a Participant or Beneficiary shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, whether voluntary, involuntary, by operation of law or otherwise, and
any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber
or charge the same by a Participant or Beneficiary prior to distribution as
herein provided shall be null and void.

9.3 Tax Withholding. The Employer shall have the right to deduct from any
payments to a Participant or Beneficiary under the Plan any taxes required by
law to be withheld with respect to such payments. In addition, the Employer
shall have the right to deduct from any Participant’s base salary any applicable
employment taxes or other required withholdings with respect to a Participant.

9.4 Setoffs. As a condition to the receipt of any benefits hereunder, the
Committee, in its sole discretion, may require a Participant or Beneficiary to
first execute a written authorization, in the form established by the Committee,
authorizing the Employer to offset from the benefits otherwise due hereunder any
and all amounts, debts, or other obligations, of any kind or nature, owed to the
Employer by the Participant. Where such written authorization has been so
executed by a Participant, benefits hereunder shall be reduced accordingly. The
Committee shall have full discretion to determine the application of such offset
and the manner in which such offset will reduce benefits under the Plan;
provided, however, that such offset shall be limited as follows:

(a) The amount, debt, or other obligation owed to the Employer by the
Participant giving rise to the offset must have been incurred in the ordinary
course of the service relationship;

 

-17-



--------------------------------------------------------------------------------

(b) The entire amount of offset in any taxable year of the Participant cannot
exceed $5,000; and

(c) The offset must be made at the same time and in the same amount as such debt
otherwise would have been due and collected from the Participant.

9.5 Number and Gender. Wherever appropriate herein, words used in the singular
shall be considered to include the plural and words used in the plural shall be
considered to include the singular. The masculine gender, where appearing in the
Plan, shall be deemed to include the feminine gender.

9.6 Headings. The headings of Articles and Sections herein are included solely
for convenience, and if there is any conflict between such headings and the text
of the Plan, the text shall control.

9.7 Applicable Law. Except to the extent preempted by federal law, the terms and
provisions of the Plan shall be construed in accordance with the laws of the
State of Texas.

9.8 Successors. The Plan shall be binding upon the Employer and its successors
and assigns, in accordance with its terms.

9.9 Claims Procedures. Claims for Plan benefits and reviews of Plan benefit
claims which have been denied or modified will be processed in accordance with
the written Plan claims procedures established by the Committee, which
procedures are hereby incorporated by reference as part of the Plan.

IN WITNESS WHEREOF, BJ Services Company has caused this Plan to be executed by
its duly authorized officer, effective as provided herein.

 

BJ SERVICES COMPANY

By:  

/s/ J. W. Stewart

  J. W. Stewart, President and CEO

 

-18-



--------------------------------------------------------------------------------

Exhibit A

(a) Anything in the Plan to the contrary notwithstanding, if it shall be
determined that any payment or distribution by the Company or any other person
to or for the benefit of the Participant (whether paid or payable or distributed
or distributable pursuant to the terms of the Plan or otherwise, but determined
without regard to any additional payments required under this Exhibit A) (a
“Payment”) would be subject to the excise tax imposed by Section 4999 of the
Code or any interest or penalties are incurred by the Participant with respect
to such excise tax (such excise tax, together with any such interest and
penalties, are hereinafter collectively referred to as the “Excise Tax”), then
the Company shall pay, in accordance with paragraph (b), an additional payment
(a “Gross-Up Payment”) in an amount such that after payment by the Participant
of all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income or other taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Participant retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(b) Subject to the provisions of paragraph (c), all determinations required to
be made under this Exhibit A, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by an independent
public accounting firm with a national reputation that is selected by the
Participant (the “Accounting Firm”) which shall provide detailed preliminary
calculations both to the Company and to the Participant within 15 business days
after the receipt of notice from the Company that there has been a Payment, or
such earlier time as is requested by the Participant and shall provide the
actual amount of the Gross-Up Payment each year. In the event that the
Accounting firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control or the Section 409A Change of Control
of the Company, the Participant shall appoint another nationally recognized
accounting firm to make the determinations required hereunder (which accounting
firm shall then be referred to as the Accounting Firm hereunder). All fees and
expenses of the Accounting Firm shall be borne solely by the Company. (The
Company shall indemnify and hold harmless the Participant, on an after-tax
basis, for any Excise Tax or income or other tax (including interest and
penalties with respect thereto) imposed on the Participant as a result of such
payment of fees and expenses.) Any Gross-Up Payment, as determined pursuant to
this Exhibit A, shall be paid by the Company on behalf of the Participant to the
applicable tax authorities prior to the time any such payments are due to be
paid to the Internal Revenue Service. If the Accounting Firm determines that no
Excise Tax is payable by the Participant, it shall furnish Employee with a
written opinion that failure to report the Excise Tax on Employee’s applicable
federal income tax return would not result in the imposition of a negligence or
similar penalty. Any determination by the Accounting Firm shall be binding upon
the Company and the Participant provided, however, that such determination may
be changed to reflect the outcome of a dispute under paragraph (c). As a result
of the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent, with the calculations required to be made
hereunder. If the Company exhausts its remedies pursuant to paragraph (c) and
the Participant thereafter is required to make a payment of any Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment shall be promptly paid by the Company to or for the
benefit of the Participant.

 

-19-



--------------------------------------------------------------------------------

(c) The Participant shall notify the Company in writing of any claim (including
any threatened tax lien related to or based upon any such claim) by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall apprise the Company of the nature
of such claim and the date on which such claim is requested to be paid. The
Participant shall not pay such claim prior to the expiration of the 30-day
period following the date on which the Participant gives such notice to the
Company (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due or such tax lien would be imposed). If the
Company notifies the Participant in writing prior to the expiration of such
period that it desires to contest such claim (or threatened lien), the
Participant shall:

(1) give the Company any information reasonably requested by the Company
relating to such claim (or threatened lien);

(2) take such action in connection with contesting such claim (or threatened
lien) as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company;

(3) cooperate with the Company in good faith in order effectively to contest
such claim (or threatened lien); and

(4) permit the Company to participate in any proceedings relating to such claim
(or threatened lien);

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Participant harmless, on an
after-tax basis, for any Excise Tax or income or other tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this paragraph (c), the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forego any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct the Participant to pay the tax claimed and sue for a refund or
contest the claim in any permissible manner, and the Participant agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Company shall determine (but in no event shall the Company permit or direct the
Participant to allow a tax lien to be imposed on the Participant’s property);
provided, further, that if the Company directs the Participant to pay such claim
and sue for a refund, the Company shall advance the amount of such payment to
the Participant, on an interest-free basis, and shall indemnify and hold the
Participant harmless on an after-tax basis, from any Excise Tax or income or
other tax (including interest or penalties with respect thereto) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance; and further provided that any extension of the statute of
limitations relating to payment

 

-20-



--------------------------------------------------------------------------------

of taxes for the taxable year of the Participant with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. In addition, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Participant shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.

(d) If after the receipt by the Participant of an amount advanced by the Company
pursuant to paragraph (c), the Participant becomes entitled to receive any
refund with respect to such claim, the Participant shall (subject to the
Company’s complying with the requirements of paragraph (c)) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If after the receipt by the Participant
of an amount advanced by the Company pursuant to paragraph (c), a determination
is made that the Participant shall not be entitled to any refund with respect to
such claim and the Company does not notify the Participant in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.

(e) Any provision in the Plan, this Exhibit A, or any other plan or agreement to
the contrary notwithstanding, if the Company is required to pay a Gross-Up
Payment pursuant to the provisions of this Exhibit A and pursuant to the
provisions of another plan or agreement, then the Company shall pay the greater
of the amount determined pursuant to this Exhibit A or the amount determined
pursuant to the provisions of such other plan or agreement, but in no event
shall the Company pay amounts pursuant to both provisions.

(f) Notwithstanding anything to the contrary provided in this Exhibit A, in no
event shall any Gross-Up Payment (including any advance described in Section
(c) hereof or any Underpayment) be made prior to the date that is six months
following the date of the Participant’s Termination or later than the end of the
Participant’s taxable year next following the Participant’s taxable year in
which the Participant remits the related taxes.

 

-21-



--------------------------------------------------------------------------------

Exhibit B

Acknowledgement of Non-Compete Agreement

The undersigned Participant acknowledges that it is a condition of receipt of
benefits under the BJ Services Company Supplemental Executive Retirement Plan
that the Participant agrees as follows. The Participant agrees that he or she
will not engage in or work for a business that competes with BJ Services Company
or any of its subsidiaries for a period that is the longer of (i) five (5) years
after the Participant’s employment with the Company is terminated or (ii) the
period during which the Participant is receiving payments under the Plan. This
prohibition shall not apply if the Participant is eligible to receive benefits
under his or her Severance Agreement with respect to such Termination.

 

 

[Name of Participant]

 

[Date]

 

-22-